    Case 20-03105-sgj Doc 14 Filed 02/26/21              Entered 02/26/21 15:32:35           Page 1 of 5



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                                                       §
                                                             § Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                 Plaintiff,                  §
                                                             §
v.                                                           § Adversary No. 20-03105-sgj
                                                             §
HUNTER MOUNTAIN INVESTMENT TRUST,                            §
                                                             §
                                 Defendant.                  §
                                                             §

DEBTOR’S AMENDED NOTICE OF RULE 30(B)(6) DEPOSITION OF HUNTER MOUNTAIN
                         INVESTMENT TRUST


1
  The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 20-03105-sgj Doc 14 Filed 02/26/21          Entered 02/26/21 15:32:35        Page 2 of 5



       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, made applicable herein pursuant to Rules 7030 and 9014 of the Federal Rules of

Bankruptcy Procedure, Highland Capital Management, L.P., the debtor and debtor-in-

possession in the above-captioned chapter 11 case (the “Bankruptcy Case”) and plaintiff in the

above-captioned adversary proceeding (the “Adversary Proceeding”), shall take the deposition

of Hunter Mountain Investment Trust (“HMIT”) in connection with (a) the proof of claim filed

by HMIT [Claim No. 152], (b) Hunter Mountain Investment Trust’s Response to Debtor’s (I)

Objection to Claim No. 152 of Hunter Mountain Investment Trust and (II) Complaint to

Subordinate Claim of Hunter Mountain Investment Trust and for Declaratory Relief [Adv. Pro.

Docket No. 11] by the person(s) most qualified to testify on HMIT’s behalf with respect to the

topics described in Exhibit A attached hereto on March 16, 2021 commencing at 9:30 a.m.

Central Time, or at such other day and time as the Debtor determines upon reasonable notice.

       The deposition will be taken remotely via an online platform due to the coronavirus

pandemic such that no one will need to be in the same location as anyone else in order to

participate in the deposition and by use of Interactive Realtime. Parties who wish to participate

in the deposition should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at

jmorris@pszjlaw.com no fewer than 48 hours before the start of the deposition for more

information regarding participating in this deposition remotely.
 Case 20-03105-sgj Doc 14 Filed 02/26/21   Entered 02/26/21 15:32:35     Page 3 of 5



Dated: February 26, 2021.         PACHULSKI STANG ZIEHL & JONES LLP


                                  Jeffrey N. Pomerantz (CA Bar No.143717)
                                  Ira D. Kharasch (CA Bar No. 109084)
                                  John A. Morris (NY Bar No. 2405397)
                                  Gregory V. Demo (NY Bar No. 5371992)
                                  10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, CA 90067
                                  Telephone: (310) 277-6910
                                  Facsimile: (310) 201-0760
                                  E-mail:     jpomerantz@pszjlaw.com
                                              ikharasch@pszjlaw.com
                                              jmorris@pszjlaw.com
                                              gdemo@pszjlaw.com
                                  -and-
                                  HAYWARD PLLC

                                  /s/ Zachery Z. Annable
                                  Melissa S. Hayward
                                  Texas Bar No. 24044908
                                  MHayward@HaywardFirm.com
                                  Zachery Z. Annable
                                  Texas Bar No. 24053075
                                  ZAnnable@HaywardFirm.com
                                  10501 N. Central Expy, Ste. 106
                                  Dallas, Texas 75231
                                  Tel: (972) 755-7100
                                  Fax: (972) 755-7110
                                  Counsel for the Debtor and Debtor-in-Possession
 Case 20-03105-sgj Doc 14 Filed 02/26/21              Entered 02/26/21 15:32:35       Page 4 of 5




                                              EXHIBIT A

                                            DEFINITIONS

                 1.         “Concerning” means and includes relating to, constituting, defining,

evidencing, mentioning, containing, describing, discussing, embodying, reflecting, edifying,

analyzing, stating, referring to, dealing with, or in any way pertaining to the subject matter.

                 2.         “Debtor” means Highland Capital Management, L.P. and any person or

entity acting on its behalf or for its benefit.

                 3.         “HMIT” means (a) Hunter Mountain Investment Trust and (b) all trustees,

directors, officers, employees, and agents of Hunter Mountain Investment Trust, or any other

person or entity acting on its behalf or for its benefit.

                 4.         “HMIT Claim” means the general unsecured, non-priority, unliquidated

claim that was filed by Hunter Mountain Investment Trust on April 8, 2020 and that was

denoted as proof of claim number 152 on the Debtor’s claims register.

                 5.         “Response” means Hunter Mountain Investment Trust’s Response to

Debtor’s (I) Objection to Claim No. 152 of Hunter Mountain Investment Trust and (II)

Complaint to Subordinate Claim of Hunter Mountain Investment Trust and for Declaratory

Relief [Adv. Pro. Docket No. 11] filed on December 1, 2020.

                                                     Topics

Topic No. 1:

         The facts and circumstances Concerning the basis for the HMIT Claim.

Topic No. 2:

        The purpose of the HMIT Claim.




DOCS_NY:42269.1 36027/002
 Case 20-03105-sgj Doc 14 Filed 02/26/21            Entered 02/26/21 15:32:35    Page 5 of 5




Topic No. 3:

        The relief sought in the HMIT Claim.

Topic No. 4:

         HMIT’s contentions Concerning why the HMIT Claim should be allowed in the amount

of $60,298,739.00.

Topic No. 5:

         Each statement, allegation, and contention set forth in the Response.




DOCS_NY:42269.1 36027/002
